UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE13A-16OR15D-16UNDER THE SECURITIES EXCHANGE ACT OF 1934 Dated May 27, 2015 Commission File Number001-36421 AURINIA PHARMACEUTICALS INC. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s Name) #1203-4464 Markham Street Victoria, British Columbia V8Z7X8 (250) 708-4272 (Address and telephone number of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-For Form40-F. Form20-F¨Form40-Fx Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-TRule 101(b) (1):¨ Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-TRule 101(b) (7):¨ Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨ Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 27, 2015. Aurinia Pharmaceuticals Inc. By: /s/ Michael R. Martin Name: Michael R. Martin Title: Chief Operating Officer 2 EXHIBIT INDEX Exhibit Description of Exhibit News Release – Aurinia Announces Results of Annual General Meeting Report of Voting Results 3
